Citation Nr: 0524906	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel

INTRODUCTION

The veteran had active service from April 1971 to February 
1973.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2000 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded this matter for 
further development in December 2003.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

On his substantive appeal submitted in December 2002, the 
veteran indicated that he wanted to testify before the Board 
via a videoconference hearing.  Accordingly, the RO scheduled 
a hearing for June 3, 2003.  On June 2, 2003, the day before 
the scheduled hearing, the RO received from the veteran's 
representative a notice canceling the hearing.  

In January 2004, following the Board's first remand of this 
case, the veteran submitted a statement to the RO entitled 
"Response to Remand from BVA."  In it the veteran states 
that his representative erroneously canceled his hearing in 
June 2003.  He also stated that he continues to desire a 
videoconference hearing before the Board.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be scheduled for a 
videoconference hearing at an appropriate 
RO before a Veterans Law Judge sitting at 
the Board in Washington, DC.  ( The 
veteran requested the Huntington RO.) 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                 
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



